Citation Nr: 0103887	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000) for additional disability 
claimed as incontinence, nerve damage, loss of use of the 
legs, fever, and vomiting, due to surgery performed at a VA 
medical center in February 1999.  

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

3.  Entitlement to an automobile or automotive adaptive 
equipment.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from July 1942 to February 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1999, 
July 1999, and October 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  Such an examination or opinion is necessary to make 
a decision on a claim if all of the lay and medical evidence 
of record (1) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id. 

In this case, the veteran seeks compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for additional 
disability due to surgery performed at a VA medical center in 
February 1999.  He specifically alleges that he suffers 
incontinence, nerve damage, loss of use of the legs, fever, 
and vomiting as a result of a foreign body being left in his 
abdomen during the procedure.  Clearly, the principal 
disability alleged is loss of use of the legs.  In his 
October 1999 notice of disagreement, the veteran stated that 
he had mobility only in a wheelchair or motorized scooter.  
VA medical records dated after the February 1999 surgery 
variously report that the veteran was ambulatory without 
assistance, was ambulatory with a cane, or needed a 
wheelchair to get around.  However, there is no medical 
evidence or opinion of record indicating whether the veteran 
has actually lost the use of his legs, and if so, whether 
that loss is related to the February 1999 VA surgery.  Under 
these circumstances, the Board finds that the new law 
requires a remand for such an opinion.         

The Board observes that the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.    

Finally, the Board acknowledges that a finding that the 
veteran has lost the use of his legs might warrant different 
dispositions on the claims for specially adapted housing or a 
special home adaptation grant and for an automobile or 
automotive adaptive equipment.  Accordingly, the Board holds 
in abeyance any decision on those claims pending the 
development requested below.   

Accordingly, the case is REMANDED for the following action:
1.  The RO should secure the veteran's VA 
medical records dated from September 1999 
to the present.  

2.  The veteran should be afforded the 
appropriate VA examination (or 
examinations, if necessary) to determine 
whether he has any additional disability 
as a result of the February 1999 surgery 
performed at a VA medical center.  All 
indicated tests and studies should be 
performed as deemed necessary by the 
examiner.  The claims folder must be made 
available for review prior to the 
examination.  The examiner should state 
in the examination report whether such 
review was completed.     

The examiner is specifically asked to 
review the veteran's VA medical records 
before and after the February 1999 
surgery and to perform a comprehensive 
physical examination.  Based on the 
examination and a review of the medical 
records, the examiner is asked to 
determine whether the veteran currently 
has incontinence, nerve damage, loss of 
use of the legs, fever, and vomiting.  If 
any such disability is present, the 
examiner should indicate whether it is at 
least as likely as not that the 
additional disability is proximately 
related to the February 1999 VA surgery, 
and whether such additional disability 
was a result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault, or an event 
not reasonably foreseeable. See 
38 U.S.C.A. § 1151 (West 1991). If there 
is loss of use of the legs, the examiner 
is asked to discuss the extent of the 
loss of use in terms of underlying 
pathology and required assistance for 
ambulation (i.e., braces, crutches, 
canes, or wheelchair).

If the examiner is unable to provide any 
opinion requested without resorting to 
speculation, the report should so state.  
Opinions provided should include a 
complete rationale.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.     

4.  The RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The RO should then readjudicate the 
veteran's claim for compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for increased disability due surgery 
performed at a VA medical center in 
February 1999.  The RO should also 
readjudicate the claims for specially 
adapted housing or a special home 
adaptation grant and for an automobile or 
automotive adaptive equipment.  If the 
disposition of any claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


